DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements filed12/19/18, 12/30/18 and 12/28/20 has been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith. 
 
Response to Amendment
The Preliminary Amendment filed 12/19/18 has been received and made of record.  As requested, claims 1, 3, 5, 7-10, 12, 16, 16 and 18-20 have been amended and claims 14 and 15 have been cancelled.  Claims 1-13 and 16-20 are pending in the instant application.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites “[t]he present disclosure relates…” which can be implied.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: page 9, line 15, “relased” should read --released--; page 13, line 19 “companies” should read –companies.--; and page 15, line 3”component” should read --a component--. Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:  As regards claim 18, line 3 “claims 10” should read --claim 10--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Application Publication No.2008/0249453 (“Effing”).
As regards claims 1 and 13, Effing discloses an antimicrobial wound contact layer that anticipates Applicants’ presently claimed invention.  More specifically, Effing discloses a medical dressing, for example, (20, 30) as shown in Figs. 2 and 3, having a first side adapted to face a wound or tissue site when in use and a second side, opposite to said first side, said medical dressing comprises a carrier material (constituted by substrate 22 or 32) and a composite material (composition 22, 32, specifically composition 2 in para, 0028), wherein said composite material comprises oil droplets (constituted by the oil-water emulsifier, see para. 0024, dispersed in a matrix, constituted by a hydrophilic base, see paras, 0013, 0014), said matrix comprises a hydrocolloid (see para. 0042) which includes one or more cellulose derivative(s), for example, cellulose ethers constituted by carboxymethylcellulose, see para. 0047).
 As regards claim 2, Effing discloses the medical dressing according to claim 1, wherein said carrier material comprises a net, a foam, a fibrous structure, a film, a gel, a silicone based adhesive or an acrylic adhesive, or any combinations thereof (as can be read from para. 0056, Effing discloses the substrate can comprises foam or films, for example).
As regards claim 7, Effing discloses the medical dressing according to claim 1, wherein said composite material forms a, continuous or discontinuous, layer on said carrier material (see Fig. 2, which shows a continuous composite layer 22) and wherein said composite material is provided on said first side of said medical dressing thus forming a wound or tissue contacting layer (see Fig. 2 and para. 0067, lines-6).
As regards claim 8, Effing discloses the medical dressing to claim 1, wherein said medical dressing comprises a cover layer (constituted by cover layer 34), provided at a second side of said medical dressing, as shown in Fig. 2).

Claim(s) 10 is/are rejected under 35 U.S.C. 102*a)(1) as being anticipated by WO 96/36315 (“Bradford”).
As regards claim 10, Bradford discloses a sterilizable past product for topical application that anticipates Applicants’ presently disclosed invention.  More specifically, Bradford discloses a medical dressing (constituted by a bandage or dressing having a paste spread thereon, see page 2, lines 23-26, page 7, lines 19-22) having an inherent first side on which has the paste applied and which is adapted to face a wound or tissue site during use, and a second side, opposite to said first side, said medical dressing comprises a carrier material in the form of a gel, said gel comprises an oil-in-water emulsion comprising oil droplets dispersed in an aqueous phase comprising a matrix, said matrix comprises cellulose derivatives (see Example 1 in Table 5 and page 6, line 2-page 7, line 7 which discloses the paste is in the form of a gel, and claim 1 which discloses the oil and water emulsion).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effing.
 As regards claim 3, Effing discloses the medical dressing according to claim 1, wherein said carrier material is provided on said first side of said medical dressing thus forming a wound or tissue contacting layer.  Effing fails to disclose said composite material is incorporated into said carrier material in the disclosed embodiment, however, discloses in para. 0052, lines 13-16 that the composition can be applied on both sides of the substrate or the substrate can be entirely impregnated with the composition.
In light of this disclosure, it would have been an obvious design choice to one having ordinary skill in the art have modified the carrier (substrate) such that the composite material (composition) is impregnated therein as an obvious alternate design choice of attaching the composite material (composition) to the (substrate) which would perform equally as well as being attached to the first side of the carrier (substrate).
As regards claim 4, Effing et al. discloses the medical dressing according to claim 3, wherein said carrier material has a first side, adapted to face a wound or tissue site when in use and a second side, opposite to said first side (see Fig. 2).  Effing fails to disclose said composite material is provided in a higher amount, based on weight, proximate to said first side of said carrier material than proximate to said second side of said carrier material.  However, Effing discloses in para. 0066 that it is advantageous to 
As regards claim 5, Effing discloses the medical dressing according to claim 3 and further discloses in para. 0074 that the medical dressing may include a support layer (constituted by absorbent layer 37, see Fig. 3) for the inherent purpose of receiving fluid transferred from the carrier (substrate) and composite (composition) layers.  Effing fails to disclose said wound or tissue contacting layer has a no load thickness of from 0.1 mm to 10 mm.  However, ii would have been within the purview of one having ordinary skill in the art to select a no load thickness  from 0.1 mm to 10 mm of the wound contact layer in order to prevent extra loads being placed on a wound so as to prevent the cause of additional pain.
As regards claim 9, Effing discloses the medical dressing according to claim 1 except wherein said medical dressing comprises said composite material in an amount ranging from 0.01 to 600 g/m2 of said carrier material.  However, Effing discloses that the application of  the composition, in a quantity of at least 50g/m2, especially preferably 100 to 450g/m2 is advantageous (see para 0066). It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the prior art’s disclosed range lies within the claimed range and thus a prima facie case of obviousness exists.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effing in view of U.S. Patent Application Publication No. 2016/0369121 (“Lapidot”).
As regards claim 12, Effing discloses the medical dressing according to claim 1, wherein said matrix comprises nanocellulose and wherein the nanocellulose is nanocrystalline cellulose.  However, Lapidot teaches it is known to user cellulose-based nanomaterial (such as nanocrystaline cellulose (NCC), see para. 0011) in the manufacture of absorbent material such as for absorbing, carrying or encapsulating a variety of agents (see the abstracts). This material can be employed in absorbent products such as wound dressings (see para. 0024) and is advantageous due to its high water retention, uninterrupted release of materials therefrom and long-shelf-life (see para 0008).
In view of Lapidot, it would have been obvious to one having ordinary skill in the art at the time filing of the invention to have substituted the carboxymethyl cellulose of Effing for NCC in order to obtain the predictable result of extending the shelf-life of the wound dressing.

Allowable Subject Matter
Claims 6, 11 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6, bandages and dressings comprising silicone adhesive are known as demonstrated by U.S. Patent No. 6,284,941 and 10,369,247. The closest prior art references is that of Bradford and Effing as discussed in the rejections of claims 1 and 10 above,  However, neither Bradford nor Effing discloses carriers comprising silicone adhesive in combination with the other recited elements of claims 1, 3, and 5 from which claim 6 depends.
With respect to claim 11, the closet prior art is that of Bradford.  Bradford, however, fails to teach or fairly suggest to one alone or in combination “wherein said oil-in-water emulsion is provided in a higher concentration, based on weight, proximate to said first side than proximate to said second side of said carrier material”.
Methods for producing a combined carrier material and composited material for use as a component in the medical dressing according to claim 1 is known from Effing as discussed above, Effing, however, fails to teach or fairly suggest to one of ordinary skill in the art the step of, comprising the steps of drying said oil-in-water emulsion until 50-100 % by weight of the water comprised in said oil-in-water emulsion has evaporated.  As such, claims 17 and 19, which depends from claim 16 are also allowable.
With respect to claim 18, the closest prior art is that of Bradford, however, fails to teach a method of producing a carrier material in the form of a gel, comprising an oil-in-water emulsion for use as component in the medical dressing according to claims 10, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses the wound dressings for use in applying therapeutic agents to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIM M LEWIS/Primary Examiner, Art Unit 3786